Bell, Chief Judge.
The only question argued in this case is the constitutionality of Code § 67-702. The record fails to show that the appellant raised this question and obtained a ruling on it by the trial court. Thus, the Supreme Court transferred the case to us. Although this court has jurisdiction of the appeal, no issue for decision has been presented. We have no alternative but to affirm the judgment below. Mason v. Town of Berlin, 128 Ga. App. 177 (196 SE2d 181).

Judgment affirmed.


McMurray and Smith, JJ., concur.

Raborn L. Davis, for appellant.
Nagle & Johnston, Howard H. Johnston, for appellees.